Name: 87/28/EEC: Commission Decision of 10 December 1986 approving an addendum to the Italian programme relating to the treatment, processing and marketing of tobacco pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe
 Date Published: 1987-01-16

 Avis juridique important|31987D002887/28/EEC: Commission Decision of 10 December 1986 approving an addendum to the Italian programme relating to the treatment, processing and marketing of tobacco pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 014 , 16/01/1987 P. 0057 - 0057*****COMMISSION DECISION of 10 December 1986 approving an addendum to the Italian programme relating to the treatment, processing and marketing of tobacco pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (87/28/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas, on 7 July 1986, the Italian Government forwarded an addendum to the programme approved by Commission Decision 80/1036/EEC (3) relating to the treatment, processing and marketing of tobacco; Whereas the purpose of the addendum is to permit the further pursuit of the objectives defined in the expired programme, in order to improve tobacco processing and marketing structures in Italy, in particular as regards varieties meeting Community market requirements; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the tobacco sector in Italy; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the Italian programme relating to the treatment, processing and marketing of tobacco forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 7 July 1986 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 305, 14. 11. 1980, p. 67.